J-A18010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JARED ADAM SCHAFKOPF                     :
                                          :
                    Appellant             :     No. 108 WDA 2021

      Appeal from the Judgment of Sentence Entered October 9, 2020
    In the Court of Common Pleas of Indiana County Criminal Division at
                      No(s): CP-32-CR-0000559-2019


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.


MEMORANDUM BY OLSON, J.:                      FILED: DECEMBER 17, 2021

      Appellant, Jared Adam Schafkopf, appeals from his judgment of

sentence entered on October 9, 2020, as made final by the trial court’s denial

of his post-sentence motion. We affirm.

      The trial court summarized the facts of this case as follows:

      The events leading to [Appellant’s] conviction occurred on
      February 27, 2019, when the Indiana University of Pennsylvania
      (IUP) Police Department was contacted about a student who was
      [videotaping] his professor, Dr. Rachell Bouchat, at Stright Hall, a
      building on the IUP campus. According to Dr. Bouchat, [Appellant]
      had contacted her via email in December 2018, asking to see his
      final exam. Dr. Bouchat invited [Appellant] to stop at her
      on[-]campus office the following week or during office hours when
      the next semester started. [Appellant] did not elect to visit Dr.
      Bouchat until February 27, 2019, and during their meeting,
      [Appellant] indicated his belief that he had been graded unfairly
      due to political differences between himself and Dr. Bouchat. At
      some point during the meeting, [Appellant] informed Dr. Bouchat
      that he was recording her, to which she responded that she did
      not give him permission to do that and told him to leave her office.
J-A18010-21


        Dr. Bouchat testified that she was so shaken by the confrontation
        that she had to cancel the next class she was scheduled to teach.

        Prior to entering Stright Hall, [Appellant] began recording the
        video, indicating that he was going to confront Dr. Bouchat.
        According to [Appellant], the purpose for making the video was
        because he believed she had treated him poorly in class in the
        way she spoke to him and “targeted” him. [Appellant] admitted
        that once he informed Dr. Bouchat that he was recording her she
        told him he did not have permission, but he continued to record.
        Following the confrontation, [Appellant] proceeded to record a
        monologue about the situation. After the IUP Police were called,
        [Appellant] was told to leave the premises and the video was later
        seized pursuant to a warrant. Charges against [Appellant] were
        filed on May 6, 2019.

        In July 2020, Dr. Bouchat became aware of an article in The
        College Fix that portrayed [Appellant] as a victim of persecution
        due to his political differences with her. As a result, Dr. Bouchat
        began receiving threatening messages via email and social media
        with more articles, posts, and videos to follow. Dr. Bouchat’s
        home address was also shared, which led to harassment there,
        causing her to become fearful for her safety in her own home.
        According to Dr. Bouchat, [Appellant] continued to seek attention
        due to his case, and even after the trial, she suffers ongoing
        defamation and fears for her safety.

Trial Court Opinion, 12/21/20, at 1-3 (citation to transcript omitted).

        Appellant proceeded in a non-jury trial on August 18, 2020 and was

subsequently      convicted    of   one    count   of   unlawful   interception   of   a

communication,1 graded as a felony of the third degree.               See Trial Court

Opinion, 12/21/20, at 1.

        The trial court held a sentencing hearing on October 9, 2020.                  At

sentencing, Dr. Bouchat provided a victim impact statement. After explaining


____________________________________________


1   18 Pa.C.S.A. § 5703(1).

                                           -2-
J-A18010-21


her feelings during the incident, she further explained the impact of

Appellant’s continued and connected actions. See. N.T. Sentencing Hearing,

10/9/20, at 3-7. She explained that an online news article in The College Fix

painted Appellant as “the conservative victim of persecution by a liberal

professor” which demonstrated that even without specifically posting the

recording of Dr. Bouchat, Appellant “was seeking the spotlight to spread lies

that were a threat to my professional and personal life as well as my safety.”

Id. at 4. Dr. Bouchat began receiving threats through social media and her

university email.   In the following weeks there were “more news articles,

posts, tweets, TikTok videos, a GoFundMe page” and even national recognition

through the Mark Levin Show from Fox News. Id. at 4-5. Appellant personally

created a GoFundMe page, two TikTok videos, and requested to appear on

The Mark Levin Show. Id. at 5. Dr. Bouchat stated she continues to be a

target for news stories on conservative websites that tag her name “always in

bold or red font often with the word convicted” as a result of the “lie that

[Appellant] fabricated to elevate himself in conservative circles.” Id. at 6. Dr.

Bouchat testified that her wish was for “all of this to stop,” and a no-contact

provision where Appellant could not contact her or “continue to spread his

false narrative” because “people such as [Appellant] wield the internet as a

weapon to ruin the lives of individuals like me.” Id. at 7.

      After Dr. Bouchat provided her victim impact statement, the trial court

explained its reasons for the sentence it imposed, including the conditions of


                                      -3-
J-A18010-21


probation the court attached. The trial court reviewed Appellant’s presentence

investigation (PSI) report, the victim’s statements and submissions, the facts

of the case as proven at trial, the sentencing memorandum provided by

defense counsel, and the sentencing guidelines which reflected Appellant’s

prior record score of zero and offense gravity score of five. N.T. Sentencing

Hearing, 10/9/20, at 8. The trial court reasoned:

      I have determined that a sentence in the standard range is
      appropriate. It is clear that you have shown little or no remorse
      for your actions and you have continued to [bully] the victim in
      internet posts. Because of your actions[,] the victim is subject to
      abuse and bullying. Because of you, the victim has suffered
      extreme emotional distress[,] which has caused her to be fearful
      in her home. Most of the posts that you make are for your own
      benefit to attract attention to yourself. I am therefore as part of
      the order sentence, I am going to require that you not post or
      cause others to post any information or statements about the
      victim on the internet or any other social media platform. … In
      addition, in arriving at this sentence I have considered your age
      and your immaturity. And while you have no mental health
      diagnosis, your inability to show empathy for the victim and to
      take responsibility for your actions[,] I do feel that you do have
      some mental health issues that you need to address because you
      are making decisions that are causing people to suffer as in this
      case and also are jeopardizing your own freedom and your future.

Id. at 9-10. The trial court further explained:

      And you know, this is a difficult case. I have a victim here who
      has been extremely traumatized, who has had her life turned
      upside down by what you’ve done here. And standing in front of
      me is an intelligent young man with no prior criminal record and
      it is a difficult case for me. I considered putting you in jail … for
      [48] hours just so you could see how it is. And I have considered
      lengthy probation which I think is appropriate here because we
      are going to have to keep tabs on you to protect the victim here
      and protect society. And I am going to order that you not post
      anything about Dr. Bouchat at all, have any contact with her, to
      the extent you can remove what you posted[,] I want that done.

                                      -4-
J-A18010-21


       And because if you do anything to harass or affect this lady going
       forward, I am going to put you in jail.

Id. at 12. The trial court reiterated the importance that Appellant cannot post

anything about Dr. Bouchat or encourage others to do so. Id. at 13.

       Thus, the trial court sentenced Appellant to, inter alia, a seven-year

period of probation with special conditions. See Trial Court Order, 10/9/21.

One of these special conditions prohibited Appellant from “post[ing] or

caus[ing] to be posted any information or comments about the victim [Dr.

Rachelle Bouchat] on the internet or any other social media site, and to the

extent possible, he shall delete any existing posts.” Id. The trial court held

a hearing on Appellant’s post-sentence motions on December 18, 2020, and

thereafter denied the substance of such motions on December 21, 2020. See

Trial Court Opinion, 12/21/20, at 1. This timely appeal followed.2

       Appellant raises the following issues:

       1. Whether the evidence was insufficient as a matter of law to
       sustain a conviction for the unlawful interception of a
       communication under [18 Pa.C.S.A.] § 5703(1)?

       2. Whether the verdict was against the weight of the evidence?

       3. Whether the [trial c]ourt abused its discretion in imposing
       special conditions of probation that [Appellant] “shall not post or
       cause to be posted any information or comments about the victim
       on the internet or any other social media site, and to the extent
       possible, he shall delete any existing posts” as these conditions
____________________________________________


2 Appellant filed a notice of appeal on January 11, 2021. Thereafter, Appellant
timely filed a concise statement of errors complained of on appeal pursuant
to Pa.R.A.P. 1925(b). On February 17, 2021, the trial court issued its Rule
1925(a) opinion wherein it incorporated its December 21, 2020 opinion. See
Trial Court Opinion, 2/17/21.

                                           -5-
J-A18010-21


      violated the Appellant’s rights to free expression pursuant to the
      First and Fourteenth Amendment to the United States Constitution
      and Article 1, Section 7 of the Constitution of the Commonwealth,
      were not consistent with his rehabilitative needs[,] and otherwise
      exceeded the permissible conditions of probation?

Appellant’s Brief at 7-8.

      In Appellant’s first issue, he raises a sufficiency of the evidence

challenge, arguing that “[t]he evidence failed to show that what the Appellant

recorded was an ‘oral communication’ as that term is defined by § 5702 of the

Crimes Code[, 18 Pa.C.S.A. § 5702].”       Id. at 19.    “Because evidentiary

sufficiency is a question of law, our standard of review is de novo and our

scope of review is plenary.” Commonwealth v. Diamond, 83 A.3d 119, 126

(Pa. 2013). Moreover:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [this] test, we may not weigh the
      evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proof or proving every element of the
      crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying [this] test, the
      entire record must be evaluated and all the evidence actually
      received must be considered. Finally, the trier[-]of[-]fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part[,] or none of the
      evidence.




                                     -6-
J-A18010-21


Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004); see also

Commonwealth v. Brown, 52 A.3d 1139, 1163 (Pa. 2012) (stating that, in

reviewing a claim of insufficient evidence, “the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier[-]of[-]fact could have found the essential elements of the crime

beyond a reasonable doubt”) (emphasis in original).

      Appellant       was   convicted   under   the   Wiretapping     and      Electronic

Surveillance Control Act (the “Wiretap Act”), 18 Pa.C.S.A. §§ 5701-5782.

Under § 5703, “a person is guilty of a felony of the third degree if he

intentionally intercepts, endeavors to intercept, or procures any other person

to   intercept   or    endeavor   to    intercept   any   wire,   electronic    or   oral

communication.” 18 Pa.C.S.A. § 5703(1). The statute further defines an oral

communication as: “any oral communication uttered by a person possessing

an expectation that such communication is not subject to interception under

circumstances justifying such expectation.”           18 Pa.C.S.A. § 5702.           Our

Supreme Court explained:

      [T]he proper inquiries are whether the speaker had a specific
      expectation that the contents of the discussion would not be
      intercepted, and whether that expectation was justifiable under
      the existing circumstances.       In determining whether the
      expectation of non-interception was justified under the
      circumstances of a particular case, it is necessary for a reviewing
      court to examine the expectation in accordance with the principles
      surrounding the right to privacy, for one cannot have an
      expectation of non-interception absent a finding of a reasonable
      expectation of privacy.     To determine the existence of an

                                          -7-
J-A18010-21


         expectation of privacy in one’s activities, a reviewing court must
         first examine whether the person exhibited an expectation of
         privacy; and second, whether that expectation is one that society
         is prepared to recognize as reasonable.

Agnew v. Dupler, 717 A.2d 519, 523 (Pa. 1998). We employ a totality of

the   circumstances      approach    when     examining    the   legitimacy   and

reasonableness of a speaker’s expectation of privacy. Commonwealth v.

Prisk, 13 A.3d 526, 531 (Pa. Super. 2011), quoting Commonwealth v.

Moore, 928 A.2d 1092, 1098 (Pa. Super. 2007).

         Appellant specifically claims there was insufficient evidence to show the

circumstances of his offense fell within the definition of “oral communication.”

He argues that a speaker voluntarily disclosing information has no

presumptive expectation of privacy in locations other than in the speaker’s

home. Appellant’s Brief at 27-28. Appellant bolsters this argument by noting

that the subject matter and confrontational nature of this exchange disbands

any notion of privacy. Id. at 29. Appellant further contends that Dr. Bouchat’s

expectation of privacy was not reasonable given that the recorded

conversation happened in a business office with the door open, and that at

some point Dr. Bouchat spoke in an elevated voice that was overheard by a

student in the hallway. Id. at 31-34. In sum, Appellant claims that the trial

court “fail[ed] to analyze any relevant factors critical to this analysis[.]” Id.

at 38.

         Conversely, the trial court explained “the subject matter discussed is

not the focus of the [c]ourt’s inquiry,” but rather the issue is “whether under

                                        -8-
J-A18010-21


the circumstances, Dr. Bouchat had a reasonable expectation of privacy in her

office which was violated by [Appellant’s] surreptitious recording.” Trial Court

Opinion, 12/21/20, at 5. The trial court noted that “[a]lthough presumably

anyone could wander into Stright Hall during normal business hours, a

professor’s private office isn’t publicly accessible in the same way the entrance

to the building is.”   Id.   The trial court rejected Appellant’s arguments as

misreading the relevant caselaw and misunderstanding the full circumstances

of the case at hand.         See id. at 6-7 (“Appellant misread caselaw on

expectations of privacy in the workplace and examining open door[s] and

raised voices in context with other [facts,] including the physical positions of

the parties and limited portion of the exchange overheard”).

      For over 50 years, courts have recognized a reasonable expectation of

privacy in one’s office or workplace. See Mancusi v. DeForte, 392 U.S. 364,

469 (1968).    This expectation, however, may be reduced by other factors

elicited by evidence on a case-by-case basis. See, e.g., O’Connor v. Ortega,

480 U.S. 709, 717 (1987) (public employees have reasonable expectation of

privacy in their workplace that may be reduced by actual office practices and

procedures).   In the context of a shared space, “[t]he crucial distinction

between protected and unprotected areas, [ ] is whether an unrelated person

has unfettered access to the area” and whether an individual “has the ability

and right to exclude others from entrance[.]” Commonwealth v. Reed, 851

A.2d 958, 961-962 (Pa. Super. 2004); accord Commonwealth v. Curtin,


                                      -9-
J-A18010-21


628 A.2d 1132, 1139 (Pa. Super. 1993) (unlike offices, a reception area is

unprotected because it “is used for purposes of greeting and screening those

who enter an office” and the “public and office workers are allowed to walk

freely into a reception area”).

       Here, to determine whether there was an oral communication as defined

under the Wiretap Act, we consider whether Dr. Bouchat harbored a subjective

expectation of privacy and whether her expectation was one that society

would recognize as objectively reasonable. Agnew, supra. It is uncontested

that Dr. Bouchat had a subjective expectation of privacy.           See Appellant’s

Brief at 36 and 38 (acknowledging Dr. Bouchat’s subjective expectations).

Rather, the focus of our analysis centers upon whether her expectation was

objectively reasonable under the totality of the circumstances. Prisk, supra.

       For   purposes     of   our   review,   we   briefly   recount   the   relevant

circumstances of the incident. Appellant emailed Dr. Bouchat to request a

meeting for the sole purpose of discussing his final grade. N.T. Non-Jury Trial,

8/18/20, at 17, 55.       Prior to the meeting, Appellant purposely declined to

notify Dr. Bouchat that his true intent was to confront her about her perceived

bias against him. Id. at 55.3 Appellant began his video outside of Stright Hall

by explaining what he planned to do and that he intentionally hid the camera



____________________________________________


3 Appellant testified, “[i]n the past I tried to talk to her [about the alleged
discrimination,] and she just refused to talk to me. So, I did not [notify her]
in the email prior to the meeting.” Id. at 55.

                                          - 10 -
J-A18010-21


in his backpack before he walked into Stright Hall. See Commonwealth Exhibit

One (hereinafter “Videotape”).

      Dr. Bouchat was the sole occupant of her office and she possessed a key

to lock it when she was not present. Appellant entered Dr. Bouchat’s office

and asked to see his final exam. See Commonwealth Exhibit One (hereinafter

“Videotape”). At that time, the door to Dr. Bouchat’s office remained open

and Appellant positioned himself between her and the doorway. No others

were present within the office. Individuals in the hallway outside Dr. Bouchat’s

office could not understand the conversation between Appellant and Dr.

Bouchat when it commenced.       Eventually, however, Appellant revealed his

surreptitious recording and accused Dr. Bouchat of treating him unfairly

because his political beliefs differed from hers.    Id.; N.T. Non-Jury Trial,

8/18/20, at 19.     When she learned that Appellant was recording the

encounter, Dr. Bouchat raised her voice, expressed her non-consent to the

videotape recording, and immediately asked Appellant to leave her office.

Appellant, however, continued to record. Id. at 19, 59. No one outside Dr.

Bouchat’s office understood the parties’ conversation until Dr. Bouchat raised

her voice and asked Appellant to depart from her office.        See id. at 36

(defense witness Eric Seidel testifying that the words he overheard were “get

out; get out”).

      Based upon the aforementioned circumstances, we conclude that

sufficient evidence allowed the trial court, as fact-finder, to find that Dr.


                                     - 11 -
J-A18010-21


Bouchat possessed an objectively reasonable expectation of privacy and

non-interception during a private office conversation with a student ostensibly

intended to review the student’s class performance and final grade.            The

evidence demonstrated that the exchange between the parties occurred within

Dr. Bouchat’s private office where she maintained the authority to exclude

others.4 The only individuals within the office during the communication were

Appellant and Dr. Bouchat. See Trial Court Opinion, 12/21/20, at 6. Prior to

entering the office, Appellant concealed his recording equipment to facilitate

his plan to surreptitiously capture a recording of Dr. Bouchat “answer[ing] for

something before he even entered the building to go to her office.”           N.T.

Non-Jury Trial, 8/18/20, at 66 (trial court articulating its findings of fact). No

one overheard the parties’ in-office conversation until Appellant revealed his

recording activities and caused Dr. Bouchat to elevate her voice when asking

Appellant to leave.       Thus, despite an open door and limited third-party

disclosure, the facts depict a private office meeting between a teacher and a

student to which a reasonable expectation of privacy would extend.




____________________________________________


4 Appellant’s own actions belie his arguments to the contrary. Appellant
scheduled a meeting with Dr. Bouchat to ensure he could meet with her at the
office. Moreover, Appellant temporarily complied when Dr. Bouchat’s directed
him to leave. See Videotape. Therefore, viewed in the light most favorable
to the Commonwealth, Appellant’s own actions demonstrate his belief that this
was Dr. Bouchat’s private office rather than a public office “in a public building”
that is “open to the public at any time.” See Appellant’s Brief at 24.

                                          - 12 -
J-A18010-21


       Appellant cites the presence of third parties who overheard parts of his

exchange with Dr. Bouchat and an open door to suggest that no reasonable

expectation of privacy could exist in this case. This position is unavailing and

runs counter to the applicable standard, which focuses on the totality of the

circumstances.     It is the circumstances that exist when an exchange

commences which are most relevant to the objective expectations of privacy

and non-interception.    See Commonwealth v. Parrella, 610 A.2d 1006,

1011 (Pa. Super. 1992) (a speaker does not lose his or her reasonable

expectation of privacy when the interception commenced prior to that

speaker’s actions). At the time of the interception, Appellant led Dr. Bouchat

to believe he was in her private office to discuss his final grade, not to discuss

her alleged bias against him.        It was not until after the interception

commenced that Appellant revealed the true purpose for his visit and the fact

that he was capturing the encounter on videotape. These revelations caused

Dr. Bouchat to raise her voice, which then allowed individuals in the hallway

outside her office to hear parts of the ongoing exchange.           Under these

circumstances, the trial court rightfully emphasized the stated purpose for the

parties’ meeting, not the circumstances – previously unbeknownst to Dr.

Bouchat - that emerged after the commencement of the recording, when

measuring the objective reasonableness of Dr. Bouchat’s expectation of

privacy and non-interception.




                                     - 13 -
J-A18010-21


      Moreover, Appellant’s emphasis on the open door of Dr. Bouchat’s

private office is unpersuasive. While important to consider in the totality of

the circumstances, an isolated feature of a physical layout such as an open

door is not, in and of itself, dispositive. See Commonwealth v. Myers, 676

A.2d 662 (Pa. Super. 1996) (reasonable expectation of privacy existed despite

open door because communication was between childhood friends in remote

area);   Commonwealth        v.   Henlen,     564   A.2d   905    (Pa.   1989);

Commonwealth v. Dewar, 674 A.2d 714, 718-719 (Pa. Super. 1996). Here,

the totality of the circumstances demonstrated a private office setting to which

a reasonable expectation of privacy extended, notwithstanding the presence

of an open door. Hence, Appellant’s sufficiency challenge merits no relief.

      Appellant next claims that the verdict was against the weight of the

evidence. In an argument identical to his sufficiency claim, Appellant contends

that the trial court “gives little or no consideration to the objective factors

which clearly undercut the notion that [Appellant] committed a felony by

recording this confrontation.” Appellant’s Brief at 39. In Appellant’s view, the

trial court improperly “relies primarily on its sympathetic views of the

subjective reaction of the professor, a matter irrelevant to the ultimate

determination.” Id. at 39-40.

      Our standard of review of a weight of the evidence claim is well-settled.

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an

                                     - 14 -
J-A18010-21


      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court's conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (quotation, citation,

and emphasis omitted). Moreover,

      [t]he weight of the evidence is exclusively for the finder of fact
      who is free to believe all, part, or none of the evidence and to
      determine the credibility of the witnesses. An appellate court
      cannot substitute its judgment for that of the finder of fact. Thus,
      we may only reverse the lower court's verdict if it is so contrary
      to the evidence as to shock one's sense of justice.

Commonwealth v. Morgan, 913 A.2s 906, 909 (Pa. Super. 2006) (internal

citations omitted). Stated otherwise, an appellant may prevail on a weight of

the evidence claim only where “the award of a new trial is imperative so that

right may be given another opportunity to prevail.”       Commonwealth v.

Morales, 91 A.3d 80, 91 (Pa. 2014) (quotation and citation omitted).

      Based upon our review of the record and our analysis above pertaining

to the sufficiency of the evidence, we find that Appellant’s convictions do not

shock one’s sense of justice. Bohlen, supra. In denying Appellant’s weight

of the evidence claim, the trial court noted Appellant’s concession that the

facts and credibility determinations are not at issue, thus Appellant’s weight

argument “merely reframes his prior argument on the sufficiency of the

evidence” which the court determined was meritless.        Trial Court Opinion,

12/21/20, at 9-10. While Appellant argues that the isolated factors of an open


                                     - 15 -
J-A18010-21


door and bystanders overhearing a limited and irrelevant portion of the

conversation are of such greater significance as to outweigh all other

circumstances and entitle him to a new trial, we find these two factors,

amongst other circumstances of this case, are not of such an imperative

nature in and of themselves as to require a new trial “so that right may be

given another opportunity to prevail.” Morales, supra. The trial court, sitting

as fact-finder, was free to believe all, part, or none of the evidence. This Court

may not step into the shoes of the trial judge to reweigh the evidence in a

light more favorable to Appellant. Commonwealth v. Clay, 64 A.3d 1049,

1056 (Pa. 2013).     As the trial court’s well-reasoned determination enjoys

record support, we conclude that it did not abuse its discretion.

      In his final claim, Appellant takes issue with the trial court’s decision to

impose certain special conditions of probation which restricted his internet

activities.   Appellant’s final claim, therefore, implicates the discretionary

aspects of sentencing. See Commonwealth v. Fenton, 750 A.2d 863, 867

n.4 (Pa. Super. 2000) (a challenge to conditions of probation implicates the

discretionary aspects of sentencing) (citation omitted).

      When an appellant challenges the discretionary aspects of a sentence,

the right to appeal is not absolute. Commonwealth v. Dunphy, 20 A.3d

1215, 1220 (Pa. Super. 2011). Instead, the appellant must petition this Court

for review.    See 42 Pa.C.S.A. § 9781(b).        An appellant challenging the




                                     - 16 -
J-A18010-21


discretionary aspects of his sentence must invoke this Court’s jurisdiction by

satisfying a four-part test:

       We conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations omitted). An appellate court will not review the merits of an

appeal unless the appellant meets all four criteria.       Commonwealth v.

Luketic, 162 A.3d 1149, 1159-1160 (Pa. Super. 2017) (“Only if the appeal

satisfies these requirements may we proceed to decide the substantive merits

of Appellant’s claim.”).

       Appellant filed a timely notice of appeal, properly preserved his claims,

and filed an appropriate Rule 2119(f) statement in his brief. Appellant argues

within his Rule 2119(f) statement that this appeal presents a substantial

question because the conditions of probation impermissibly burden his First

Amendment free speech rights, lack reasonable relation to his rehabilitative

needs, and are otherwise inappropriate pursuant to 42 Pa.C.S.A. §§ 9754 and

9763. Appellant’s Brief at 42-43.5 An argument that a condition of probation

____________________________________________


5 To the extent that Appellant raised the substantial question that the
conditions of probation are not consistent with his unique rehabilitative needs,
(Footnote Continued Next Page)


                                          - 17 -
J-A18010-21


unduly restricts one’s freedom of speech raises a substantial question. See

Commonwealth v. Starr, 234 A.3d 755, 759-760 (Pa. Super. 2020);

Fenton, 750 A.2d at 867. Therefore, we shall proceed to the merits of his

discretionary sentencing challenge.

       We recently explained:

       As a general matter, the sentencing court is charged to impose a
       sentence that is “consistent” with “the protection of the public, the
       gravity of the offense as it relates to the impact on the life of the
       victim and on the community, and the rehabilitative needs of the
       defendant.” 42 Pa.C.S.[A.] § 9721(b). Our standard of review in
       this context is well-established:

          Sentencing is a matter vested in the sound discretion of the
          sentencing judge, and a sentence will not be disturbed on
          appeal absent a manifest abuse of discretion. In this context,
          an abuse of discretion is not shown merely by an error in
          judgment. Rather, the appellant must establish, by reference
          to the record, that the sentencing court ignored or misapplied
          the law, exercised its judgment for reasons of partiality,
          prejudice, bias or ill will, or arrived at a manifestly
          unreasonable decision.

       Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super.
       2006). “The rationale behind such broad discretion and the
       concomitantly deferential standard of appellate review is that the
       sentencing court is in the best position to determine the proper
       penalty for a particular offense based upon an evaluation of the
       individual circumstances before it.” Commonwealth v. Walls,
       926 A.2d 957 ([Pa.] 2007). In conducting our review, this Court
       must also “have regard” for: (1) the nature and circumstances of
       the offense and the history and characteristics of the defendant;
       (2) the opportunity of the sentencing court to observe the
       defendant, including any presentence investigation; (3) the
       findings upon which the sentence was based; and (4) the
____________________________________________


he failed to develop this argument within his brief to this Court. Consequently,
Appellant waived this issue. See Commonwealth v. Heggins, 809 A.2d
908, 912 n.2 (Pa. Super. 2002) (“an issue identified on appeal but not
developed in the appellant’s brief is abandoned and, therefore, waived.”).

                                          - 18 -
J-A18010-21


      Pennsylvania   Sentencing      Guidelines.        42    Pa.C.S.[A.]
      § 9781(d)(1)-(4).

      With specific reference to probation conditions, the sentencing
      court is required to impose “reasonable conditions” that “it deems
      necessary to ensure or assist the defendant in leading a law-
      abiding life.” 42 Pa.C.S.[A.] § 9754(c). The scope and substance
      of probation conditions is governed by 42 Pa.C.S.[A.] § 9763(b),
      which provides a non-exhaustive list of potential conditions.
      Pursuant to a catchall provision in this statute, the sentencing
      court is generally empowered to impose probation conditions that
      require a defendant “to do things” that are “reasonably related to
      rehabilitation.” 42 Pa.C.S.[A.] § 9763(b)(15). This Court has
      interpreted this statutory rubric as follows:

         A probation order is unique and individualized. It is constructed
         as an alternative to imprisonment and is designed to
         rehabilitate a criminal defendant while still preserving the
         rights of law-abiding citizens to be secure in their persons and
         property. When conditions are placed on probation orders they
         are formulated to insure or assist a defendant in leading a law-
         abiding life.   Moreover, as long as conditions placed on
         probation are reasonable, it is within a trial court’s discretion
         to order them.

      Commonwealth v. Hartman, 908 A.2d 316, 320 (Pa. Super.
      2006) (internal citations omitted). Thus, “[w]hile sentencing
      courts have discretion to impose conditions of probation, such
      conditions must be reasonable and devised to serve rehabilitative
      goals, such as recognition of wrongdoing, deterrence of future
      criminal conduct, and encouragement of law-abiding conduct.”
      Commonwealth v. Hall, 80 A.3d 1204, 1215 ([Pa.] 2013).

Commonwealth v. Carr, 2021 WL 3852320 at *5-*6 (Pa. Super. Aug. 30,

2021) (parallel citation omitted).

      Appellant challenges his special conditions of probation as a violation of

his free speech rights. Here, Appellant makes the blanket assertion that the

conditions “compromise the core First Amendment freedoms [Appellant]

enjoys” because they allegedly “extend to all speech.” Appellant’s Brief at


                                     - 19 -
J-A18010-21


43-44 (emphasis in original).6 Appellant concedes, however, that narrowly

tailored restrictions on speech for the protection of victims can be

constitutional, so long as they do not apply to all speech by the defendant.

Id. at 46.

       In this case, the trial court contemplated a sentence of incarceration.

See N.T. Sentencing Hearing, 10/9/20, at 12. 7           Instead, it imposed a

seven-year period of probation with special conditions including, inter alia,

that Appellant “shall not post or cause to be posted any information or

comments about the victim on the internet or any other social media site, and

to the extent possible, he shall delete any existing posts.” Trial Court Order,


____________________________________________


6 Notably, all caselaw binding on this Court to which Appellant cites in support
of his claim involve either broadly applicable statutes or civil injunctions. See,
e.g., Packingham v. North Carolina, 137 S.Ct. 1730 (2017) (striking down
broad statute imposing automatic and complete restrictions on computer and
internet access both during and after completion of sentence on entire class
of people); Organization for a Better Austin v. Keefe, 402 U.S. 415 (1971)
(vacating broad civil injunction against organization that prohibited its
members from leafletting or distributing literature of any kind within an entire
city). This case involves neither. Rather, this case involves individualized
conditions of probation imposed as part of a sentence after a specific individual
was convicted of a crime for his conduct against a victim. See Starr, 234
A.3d at 766 n.6 (appellant’s “sole reliance on Packingham would not
necessarily warrant him relief” because the statute at issue in that case
“differs from Appellant’s situation, insomuch as he is subject to probation
supervision that is reviewed regularly”); Commonwealth v. Sperber, 177
A.3d 212, 220-221 (Pa. Super. 2017) (Bowes, J., concurring) (suggesting that
Packingham may not apply to a condition of probation restricting individual
internet access).

7 The standard range of the Sentencing Guidelines recommended punishments
from restorative sanctions up to and including nine months of incarceration.
See N.T. Sentencing Hearing, 10/9/20, at 8-9.

                                          - 20 -
J-A18010-21


10/9/20.   This special condition is limited to the time period during which

Appellant serves his criminal sentence.        During that time, Appellant may

continue to speak out about unfair grading systems, political bias, or any other

topic on the internet or social media so long as he does not include information

about the victim in this case – Dr. Bouchat.        Moreover, it does not limit

Appellant from speaking about Dr. Bouchat in any other offline forum. For

example, the trial court’s sentencing order does not preclude Appellant from

engaging in expressive conduct regarding Dr. Bouchat through traditional

pen-and-paper means, distributing literature, or public oration. Although the

special condition directed Appellant “to the extent possible” to delete existing

posts referencing Dr. Bouchat, the trial court did not prohibit Appellant from

engaging in social media platforms or restrict his internet access as a whole.

The sole restrictions imposed by the probation conditions here were (1) to

refrain from posting about Dr. Bouchat on the internet for the duration of

Appellant’s probation and (2) to delete his existing posts referencing Dr.

Bouchat to the extent Appellant is reasonably able to do so. Id. In short, the

challenged order did not impose a limitless ban on expressive activity but,

instead, simply barred online speech discussing Dr. Bouchat and directed the

retracting (if possible) of existing posts.

      Where a sentence, as here, is within the sentencing guidelines, we will

only reverse the order where it is clearly unreasonable. Commonwealth v.

Koren, 646 A.2d 1205, 1208 (Pa. Super. 1994). We remain mindful that “a


                                      - 21 -
J-A18010-21


person placed on probation does not enjoy the full panoply of constitutional

rights otherwise enjoyed by those who have not run afoul of the law.          A

[probationary] order with conditions placed on it will to some extent always

restrict a person’s freedom.” Id. at 1209 (emphasis added).

      Similarly, we recognize that a person’s free speech rights are not

absolute. Commonwealth v. Knox, 190 A.3d 1146, 1153-1154 (Pa. 2018).

Rather, restrictions on speech are upheld “so long as they are designed to

serve a substantial governmental interest and do not unreasonably limit

alternative avenues of communication.” Friends of Danny DeVito v. Wolf,

227 A.3d 872, 902 (Pa. 2020). In the context of a challenge to conditions of

probation under § 9763(b)(15), restrictions on free speech will be deemed to

validly serve the rehabilitative needs of the defendant if the facts of the case

establish a reasonable nexus between the restriction imposed and the charged

offense. Carr, 2021 WL 3852320 at *8-*9; Commonwealth v. Houtz, 982

A.2d 537, 541 (Pa. Super. 2009); see also Starr, 234 A.3d at 763-764 (no

abuse of discretion where trial court-imposed internet restriction as special

condition of probation within an individualized assessment of what best served

the aims of rehabilitation and deterrence). While our own research has failed

to uncover a test which governs the permissive scope of restrictions on

expression within the context of a probationary order, we are guided by the

analytical framework of United States v. O’Brien, where a restriction is

deemed valid if:


                                     - 22 -
J-A18010-21


      (1) it is within the constitutional power of the government;

      (2) it furthers an important or substantial government interest;

      (3) that governmental interest is unrelated to the suppression of
      free expression; and

      (4) the incidental restriction on alleged First Amendment freedoms
      is no greater than is essential to the furtherance of that interest.

United States v. O’Brien, 391 U.S. 367, 377 (1968); see S.B. v. S.S., 243

A.3d 90 (Pa. 2020), cert. denied - - S.Ct. - - , 2021 WL 4509036 (Oct. 4,

2021); Commonwealth v. Lambert, 147 A.3d 1221, 1229 (Pa. Super.

2019).

      Under the first factor of O’Brien, a restriction must be within the

constitutional power of the government to impose. Id. Clearly, it is within

the power of a trial court judge to impose conditions of probation as part of a

sentence. See 42 Pa.C.S.A. § 9721(a) (listing an order of probation as one

of the available sentencing options); 42 Pa.C.S.A. § 9754(b) (“the court shall

attach reasonable conditions . . . necessary to ensure or assist the defendant

in leading a law-abiding life.”). This authority extends to special conditions of

probation that reasonably restrict free speech rights. E.g., Fenton, 750 A.2d

at 868.   Therefore, in fashioning Appellant’s sentence, the trial court was

authorized to impose an order of probation containing conditions of probation

that reasonably restrict Appellant’s free speech rights.

      Under the second and third factors of O’Brien, the restriction must

further an important governmental interest unrelated to the suppression of

free expression. O’Brien, supra. Conditions of probation validly serve

                                     - 23 -
J-A18010-21


multiple important governmental interests, none of which are related to

suppression of free expression. See 42 Pa.C.S.A. § 9754 (ensure or assist

defendant in leading a law-abiding life); Carr, 2021 WL 3852320 at *5

(protection of public, the offense’s impact on the victim and community, and

rehabilitative needs of the defendant); Starr, 234 A.3d at 763 (rehabilitation

and deterrence of criminal activity); Lambert, 147 A.3d at 1229 (cessation

of abuse); Commonwealth v. Hartman, 908 A.2d 316, 321 (Pa. Super.

2006) (protecting the public and preventing recidivism).

      Here, the trial court fashioned a probationary sentence with concomitant

conditions designed to serve the aforementioned governmental interests.

Unlike Houtz, where the record revealed “the absence of any facts”

connecting the restriction imposed to a governmental interest, Houtz, 982

A.2d at 541, the certified record in this case demonstrates a sufficient nexus

that the restriction furthers the important governmental interests at stake.

The evidence indicates that Appellant committed the crime for which he was

sentenced with the intent of posting the video on the internet and social media

for his own benefit and notoriety. See N.T. Sentencing Hearing, 10/9/20, at

9. The record demonstrates that the trial court thoroughly examined the facts

of this case in order to make an individualized assessment of what conditions

of probation would best serve the rehabilitative needs of Appellant and

protection of the victim and society. Id. at 8-12. After highlighting Appellant’s

intent, immaturity, lack of remorse, and inability to take responsibility for the


                                     - 24 -
J-A18010-21


considerable abuse his actions caused Dr. Bouchat, the trial court found that

restricting Appellant’s ability to post about Dr. Bouchat on the internet and

requiring the deletion of previous posts referencing her would protect Dr.

Bouchat, protect society, and aid Appellant in taking responsibility for his

actions. Id. at 12. These interests are unrelated to the suppression of free

expression. O’Brien.

      The last factor of the O’Brien test analyzes whether the restriction is

“narrowly-tailored to advance the important governmental interest at stake …

while remaining silent as to other channels of communication available to [the

a]ppellant.” Lambert, 147 A.3d at 1229. Our Supreme Court recently upheld

an order which, as here, prohibited the appellants from referencing a specific

person. See S.B. v. S.S., 243 A.3d 90 (Pa. 2020), cert. denied - - S.Ct. - -,

2021 WL 4509036 (Oct. 4, 2021). The “gag order” restricted a mother and

her counsel from speaking publicly or communicating about her custody case

in forums “including, but not limited to, print and broadcast media, on-line or

web-based communications,” or inviting, directing, or encouraging third

parties to view or post the same. Id. at 97. Moreover, it directed the mother

and counsel to remove any prior posts. Id. In upholding the gag order, our

Supreme Court concluded:

      [W]hen read in context, the order affords [the a]ppellants ample
      opportunity to disseminate all of their thoughts into the
      marketplace of ideas without restriction on the content of their
      message. The gag order further allows [the a]ppellants to voice
      all of their opinions regarding issues important to them … and to
      testify about these issues before governmental bodies in an effort

                                    - 25 -
J-A18010-21


      to remedy these vital societal concerns. The only limitation on
      [the a]ppellants’ speech lies in the manner of
      communication, as they are precluded from conveying such
      public speech in a way that exposes Child’s identity and subjects
      him to harm.

Id. at 107 (emphasis added).      The Court noted that a restriction, while

required to be narrowly-tailored, “need not be the least restrictive or least

intrusive means of [achieving its permitted goal].” Id. at 105 n.12, quoting

Ward v. Rock Against Racism, 491 U.S. 781, 798 (1989). Consequently,

the Court upheld the gag order’s restrictions on free speech as narrowly

tailored to further the important government interest of preventing harm to

the target of the gag order’s protection. Id. at 111.

      Similarly, here, the conditions on Appellant’s probation are valid. The

restrictions do not constitute a blanket prohibition on Appellant’s internet

usage or expressive activity. Appellant is free to speak anywhere regarding

topics important to him, as long as his online speech is not conveyed “in a

way that exposes [Dr. Bouchat’s] identity and subjects [her] to harm.” See

S.B., supra. Moreover, by its terms, Appellant is free to refer to Dr. Bouchat

in public speech outside of the internet and social media platforms. See id.

at 111 (valid order left open “ample alternatives for communication”);

Lambert, 147 A.3d at 1229 (valid order remained “silent as to other channels

of communication available); Fenton, 750 A.2d at 868 (valid order did not

“bar appellant from expressing his views in an appropriate manner in the

appropriate forum.”).   Contrary to Appellant’s assertions, the conditions of



                                    - 26 -
J-A18010-21


probation here were narrowly-tailored to serve his unique rehabilitative needs

and to further the protections required under the facts of the present case.

We discern no abuse of discretion in the imposition of Appellant’s special

conditions of probation.      Therefore, Appellant’s discretionary sentencing

challenge is without merit.

      Judgment affirmed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2021




                                     - 27 -